 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MARK M. BOWERSOCK,                                Case No. 1:18-cv-01040-DAD-BAM (PC)
12                      Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                       MOTION TO VOLUNTARILY DISMISS
13          v.                                         THIS ACTION
14   KERNAN, et al.,                                   (ECF No. 25)
15                      Defendants.
16

17          Plaintiff Mark M. Bowersock (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action was initiated

19   in the United States District Court for the Northern District of California on March 9, 2018, (ECF

20   No. 1), transferred to the Southern District on June 27, 2018, (ECF No. 9), and finally transferred

21   to the Eastern District on August 2, 2018, (ECF No. 13).

22          On October 15, 2018, Plaintiff filed a “Motion to Dismiss Case” with several conditions

23   for dismissal, including relief from the filing fee, transfer to a non-Valley Fever prison, and

24   adjustment of Plaintiff’s medical status. (ECF No. 18.) The Court denied the motion on October

25   24, 2018, explaining that the Court was unable to grant the conditions requested, and therefore

26   did not enter dismissal of the action. (ECF No. 19.) The Court noted that Plaintiff was free to

27   resubmit a notice of voluntary dismissal, without conditions.

28   ///
                                                       1
 1          On November 5, 2018, Plaintiff filed a motion for appointment of counsel, which the

 2   Court also construed as a motion for preliminary injunction. (ECF No. 20.) The undersigned

 3   issued an order denying the motion for counsel, without prejudice, and findings and

 4   recommendations that the motion for preliminary injunction be denied. (ECF No. 23.) Plaintiff

 5   timely filed his objections on December 3, 2018, (ECF No. 24), and the findings and

 6   recommendations are pending before the assigned District Judge.

 7          On December 26, 2018, Plaintiff filed a “motion to dismiss and waive further fees.” (ECF

 8   No. 25.) Plaintiff states that it is impossible for him to proceed due to the Court’s denial of his

 9   motion for appointment of counsel. Plaintiff also asks that the remainder of his court costs be

10   waived.

11          As Plaintiff was previously informed, the Court has granted Plaintiff’s request to proceed

12   in forma pauperis in this action, and he must pay the $350.00 filing fee in installments withdrawn

13   from his prisoner trust account, as required by Title 28 U.S.C. § 1915(b)(1). (ECF Nos. 16, 19.)

14   Title 28 U.S.C. § 1915 does not provide any authority or mechanism for the Court to grant

15   Plaintiff’s request to waive payment of the filing fee, regardless of Plaintiff’s decision to dismiss

16   this action. As such, the request for waiver of the filing fee is denied. Furthermore, because

17   Plaintiff’s renewed request to dismiss this action is not conditioned on the waiver of his filing fee,

18   the Court will separately consider the request to dismiss the action.

19          “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his action

20   prior to service by the defendant of an answer or a motion for summary judgment.” Commercial
21   Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999) (quotation and

22   citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is

23   required, the parties are left as though no action had been brought, the defendant can’t complain,

24   and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No defendant has

25   been served in this action and no defendant has filed an answer or motion for summary judgment.

26          Accordingly, this action is terminated by operation of law without further order from the
27   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). Plaintiff remains obligated to pay the remainder of the

28   filing fee for this action. The Clerk of the Court is directed to terminate all pending motions and
                                                       2
 1   deadlines, including the pending findings and recommendations, and close this case.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    December 28, 2018                         /s/ Barbara   A. McAuliffe     _
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
